Order entered January 15, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01067-CR

                            JIMMY DEWAYNE HILL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-53582-W

                                            ORDER
       The Court REINSTATES the appeal.

       On October 30, 2014, we ordered the trial court to make findings regarding the status of

the clerk’s record and appellate counsel. On November 14, 2014, we received the clerk’s record,

but we note that it does not contain the trial court’s certification of appellant’s right to appeal.

On January 15, 2015, we received the trial court’s findings that appellant filed a waiver of the

right to counsel and that no hearing was conducted on the motion for judgment nunc pro tunc

that is the subject of this appeal. Accordingly, appellant is pursuing the appeal from the trial

court’s November 4, 2014 nunc pro tunc order pro se.
       We ORDER the trial court to prepare and file, within TEN DAYS of the date of this

order, a certification of appellant’s right to appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v.

State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       We DIRECT the Clerk of this Court to send appellant paper copies of the 4-volume

reporter’s record filed on August 27, 2014, the clerk’s record filed on November 14, 2014 and

the supplemental clerk’s record filed on January 15, 2015.

       We note that appellant tendered a pro se brief on September 10, 2014. The brief does not

contain citations to the record. Accordingly, we ORDER appellant to filed, by MARCH 10,

2015, an amended brief that complies with Texas Rule of Appellate Procedure 38.1. If appellant

does not file his amended brief within the time specified, the appeal will be submitted on the

deficient brief subject to the provisions of Texas Rule of Appellate 38.9. See also Lott v. State,

874 S.W.2d 687 (Tex. Crim. App. 1994).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Tracy Holmes, Presiding Judge, 363rd Judicial District Court; Felicia Pitre, Dallas

County District Clerk; and to the Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, as well as the clerk’s and reporter’s

records as set out above, to Jimmy Hill, TDCJ No. 1719333, Boyd Unit, 200 Spur 113, Teague,

Texas 75860.

                                                    /s/      ADA BROWN
                                                             JUSTICE